[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            FEBRUARY 20, 2009
                               No. 08-15220                 THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 08-60042-CR-WJZ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

TALLIUS JERROD HARRELL,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (February 20, 2009)

Before CARNES, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Tallius Harrell appeals his sentence of 180 months of imprisonment for
possession of a firearm and ammunition by a convicted felon. 18 U.S.C. §§

922(g)(1), 924(e). Harrell argues, for the first time on appeal, that the district court

violated the Fifth and Sixth Amendment when it sentenced him based on

convictions that were not listed in his indictment. Harrell concedes that his

argument is foreclosed by the decision of the Supreme Court in Almendarez-Torres

v. United States, 523 U.S. 224, 228, 118 S. Ct. 1219, 1223–26 (1998). The district

court did not plainly err when it sentenced Harrell.

      Harrell’s sentence is AFFIRMED.